Per Curiam. This appeal is brought to reverse the judgment obtained in the court below of $3,000 obtained by appellee against appellant for personal injuries received by a fall from the platform of appellant’s car while attempting to alight from the train, the declaration charging negligence on the part of the conductor of the train in removing his support and letting her drop while she was leaning on his arm for support while ascending the steps from the platform. It is the same case reported in 24 Ill. App. 468. The only reliance of appellant for 'reversal is upon questions growing out of the evidence, and‘admissibility of evidence and questions depending thereon. These supposed errors can not be availed of in this courtf or the reason that there appeal’s to be no bill of exceptions in the case. There appears to be no signature of the judge who tried the cause attached to the portion of the record purporting to be a copy of the bill of exceptions and no seal. All bills of exceptions are required by the statute to be signed and sealed by the judge who tries the cause. This being the case, we must presume the evidence supported the verdict and that the court below acted in all things according to the law. The iudgment is therefore affirmed. Judgment affirmed.